Citation Nr: 0713606	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO. 00-06 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of laceration of the dorsum of the right hand.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active service from June 1946 to May 
1973.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from rating decisions of the 
VA Louisville, Kentucky Regional Office (RO) that denied an 
initial evaluation in excess of 20 percent for residuals of 
laceration of the dorsum of the right hand.

The case was remanded by decisions of the Board dated in 
October 1992, November 2003 and July 2005.

For reasons outlined in prior Board decisions and remands, 
the veteran's claim has been continuously prosecuted since 
the grant of the claim for service connection in 1978.  
Therefore, the holding in Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) applies.  In that decision, the United 
States Court of Appeals for Veterans Claims (Court) held that 
a distinction must be made between a veteran's disagreement 
with the initial rating assigned following a grant of service 
connection (original rating) and dissatisfaction with 
determinations on later filed claims for increased ratings.  
Inasmuch as the question currently under consideration was 
placed into appellate status by a notice of disagreement 
expressing dissatisfaction with the original rating, the 
Board has characterized the rating issue on appeal as set 
forth on the title page.


FINDING OF FACT

Residuals of laceration of the dorsum of the right hand are 
manifested by well-healed scar with slight limitation of 
motion of the individual finger joints.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of laceration of the dorsum of the right hand have 
not been met. 38 U.S.C.A. 1155, 5107 (West 2002 & Supp.2006); 
38 C.F.R. §§ 3.102, 4.7, 4.124, Diagnostic Code 8512 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an evaluation in excess of 20 percent for 
residuals of laceration of the dorsum of the right hand.

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim of 
entitlement to increased rating for residuals of laceration 
of the dorsum of the right hand.  As evidenced by the 
statement of the case and the supplemental statements of the 
case, the appellant has been notified of the laws and 
regulations governing entitlement to the benefit sought, and 
informed of the ways in which the current evidence has failed 
to substantiate the claim for a higher rating.

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in March 2001, May 2004, August 
2005 and January 2006, the RO informed the appellant of what 
the evidence had to show to substantiate the claim, what 
medical and other evidence was needed from him, what 
information or evidence he could provide in support of the 
claim, and what evidence VA would try to obtain on his 
behalf.  Such notification has fully apprised the appellant 
of the evidence needed to substantiate the claim.  He was 
also advised to submit relevant evidence or information in 
his possession.  38 C.F.R. § 3.159(b).  

Additionally, although adequate notice required by the VCAA 
may have been provided after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the claim 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.  See also Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of entitlement to an evaluation in 
excess of 20 percent for residuals of laceration of the 
dorsum of the right hand.  The appellant has had several VA 
compensations examinations during the course of the appeal 
and VA outpatient records have also been reviewed.  There is 
no indication from the appellant that there is outstanding 
evidence that has not been considered with respect to the 
claim under consideration.  The Board thus finds that further 
assistance from VA would not aid the veteran in 
substantiating the claim.  Therefore, VA does not have a duty 
to assist that is unmet with respect to the issue currently 
on appeal.  See 38 U.S.C.A. § 5103A (a) (2); see also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).

Law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp 
2006); 38 C.F.R. § Part 4 (2006).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned. 38 C.F.R. § 4.7 (2006).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2006).

The veteran's service-connected right hand disability is 
currently evaluated under 38 C.F.R. 4.124a, DC 8512, for 
paralysis of the lower radicular group.  A 20 percent rating 
is assigned when there is mild incomplete paralysis.  
Moderate incomplete paralysis corresponds to a 30 percent 
rating for the minor extremity, and 40 percent rating for a 
major extremity.  Severe incomplete paralysis warrants a 40 
percent rating for the minor extremity, and 50 percent rating 
for a major extremity. Where there exists complete paralysis, 
with paralysis of all intrinsic muscles of the hand, and some 
or all flexors of the wrist or fingers (and substantial loss 
of use of the hand), a 60 percent rating is warranted for the 
minor extremity, and 70 percent rating for a major extremity. 
Id.

Under 38 C.F.R. § 4.124, neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  A note to 38 C.F.R. 4.124a states that 
when peripheral nerve involvement is wholly sensory, the 
rating should be for the mild or, at most, the moderate 
degree. Id.

Alternatively, the veteran's right hand injury residuals may 
be evaluated under the rating criteria for ankylosis and/or 
limitation of motion of individual digits fingers under 
38 C.F.R. § 4.71a, Diagnostic Codes 5224-5230 (2006).  

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of ankylosis or 
limited motion of single or multiple fingers, effective 
August 26, 2002. See 67 Fed. Reg. 48,784 (July 26, 2002) 
(codified at 38 C.F.R. pt. 4).  These changes may be applied 
from the effective date of the amendment if more favorable to 
the veteran. See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 38 
U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.

Under the previous regulations, ankylosis of any finger other 
than the thumb or index and middle fingers is assigned a 
noncompensable rating, for either the dominant or non-
dominant hand. 38 C.F.R. § 4.71a, Diagnostic Code 5227.  
However, a Note to the rating schedule indicates that 
extremely unfavorable ankylosis will be rated as amputation. 
See Diagnostic Code 5156 (amputation of the little finger).  
Prefatory notes to this section set forth several rules for 
classifying the severity and limitation of motion in the 
digits.  In pertinent part, the rules provide that with only 
one joint of a digit ankylosed or limited in its motion, the 
determination will be made on the basis of whether motion is 
possible to within 2 inches (5.1 centimeters.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.

Pursuant to the current regulations, under Diagnostic Code 
5228, a 20 percent rating is in order for the major hand when 
there is limitation of motion of the thumb with a gap of one 
to two inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  
Under Diagnostic Code 5229, a 10 percent rating is warranted 
when there is limitation of motion of the index or middle 
finger with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  Under Diagnostic 
Code 5230, there is no compensable evaluation for limitation 
of motion for the ring or little finger.  Prefatory notes 
explain, in pertinent part, that, for the fingers, the 
metacarpophalangeal joint has a range of zero to 90 degrees 
of flexion, the proximal interphalangeal joint has a range of 
zero to 100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 degrees 
of flexion.  In a single digit, if only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
evaluate as unfavorable ankylosis. If the gap is two inches 
(5.1 cm) or less, evaluate as favorable ankylosis. Id.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2006) in conjunction with the otherwise applicable 
diagnostic code.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.

During the pendency of this appeal, the rating criteria for 
evaluating skin disorders, including scars, were also 
amended.  These changes became effective on August 30, 2002. 
See 67 Fed. Reg. 49590 (July 31, 2002) (codified at 38 C.F.R. 
§ 4.118 (2006)).  The veteran's right hand disability was 
initially evaluated under 38 C.F.R. § 4.118, Diagnostic Code 
7805 which has remained unchanged under the new version of 38 
C.F.R. § 4.118.  Under Diagnostic Code 7805, scars (not 
otherwise specified) are rated based on limitation of 
function of the part affected. See 38 C.F.R. § 4.118, DC 7805 
(2002 and 2006).

Factual background 

The service medical records reveal that the veteran was 
treated in March 1951 for a two and one half inch laceration 
of the dorsum of the right hand.  By rating decision in March 
1979, service connection was awarded for a laceration scar of 
the dorsal right hand, and a noncompensable evaluation was 
assigned under Diagnostic Code 7805, effective from September 
7, 1978.  

By rating decision in January 1980, a 20 percent evaluation 
was assigned for residuals of a laceration of the dorsum of 
the right hand under DC 8512 (neurologic impairment of the 
hand).  The 20 percent rating was also made effective from 
the date of claim received on September 7, 1978.  The veteran 
has continued his appeal for an initial rating in excess of 
20 percent for the service connected residuals of laceration 
of the right hand.  

The evidence includes an October 1978 VA examination report 
denoting the veteran's complaints of impaired use of the 
right hand, inability to straighten it out completely and 
weakness of the fingers.  Examination of the hand revealed a 
well-healed scar on the dorsal aspect.  There was a slight 
residual decrease in extension of the fore, mid, ring and 
little fingers.  It was felt that the veteran retained good 
function of the hand with good grip capability.  There was no 
atrophy of the muscles.  In the diagnosis, the examiner 
indicated that the residual dysfunction of the right hand was 
minimal.  The veteran continued to complain of weakness and 
inability to straighten out the right hand in November 1979 
whereupon an opinion was rendered that only minimal residuals 
remained.

On VA re-examinations in 1999, 2001, 2004 and January 2006, 
the veteran reiterated complaints of inability to straighten 
out the right hand and loss of grip and grasping strength.  
He related that he had numbness of the hand and muscle 
atrophy.  The appellant said that the hand felt handicapped, 
that its appearance bothered him, and that it hampered his 
everyday activities to include using tooth and hair brushes 
and eating utensils.  Examination on those occasions 
disclosed findings that included loss of muscle atrophy at 
the web space between the right thumb and index finger, 
diminished hand grasp strength and weakness.  

On examination in September 1999, the hands had full range of 
motion without pain.  The appellant was able to make a fist 
without difficulty.  He could touch the thumb to fingers, 
except for the right fifth finger that lacked 2 centimeters 
from touching.  He was only able to hold the thumb to fingers 
against resistance on the index fingers, bilaterally.  Range 
of motion was reported to be normal.  There was full passive 
range of motion of the right hand.  The scar measured 4.5 
centimeters by .5 millimeters and was reported to be well-
healed without keloids, adhesions or tenderness.  

When examined in August 2001, the veteran stated that he had 
trouble using the right hand to twist anything and had to 
change his writing style because of the hand condition.  He 
related that he had to use a larger caliber pen or pencil in 
order to grip it, and had intermittent numbness in the whole 
right hand when he slept.  Range of motion at the right 
index, ring and middle metacarpophalangeal joints was from 
zero to 75 degrees.  The range of motion for the little 
finger metacarpophalangeal joint was from zero to 80 degrees.  
It was reported that all of the joints hyperextended to 30 
degrees.  The metacarpophalangeal joint of the right thumb 
flexed to 45 degrees, and the distal interphalangeal joint 
flexed to 70 degrees.  The right thumb could not touch the 
palm by 1.5 centimeters.  He was unable to hold the thumb tip 
to the right fingers against resistance.  Right index, middle 
and ring finger proximal interphalangeal joint ranges of 
motion were from 25 to 105 degrees, 45 to 100 degrees, and 55 
to 100 degrees, respectively.  Distal interphalangeal joint 
range of motion of the index finger was from zero to 75 
degrees and was from zero to 70 degrees for the middle and 
little fingers.  Abduction strength for the right fingers was 
3/5.  A diagnosis of status post laceration, right hand with 
involvement of fingers two through five was rendered.  

The veteran was afforded a peripheral nerves examination in 
August 2001 followed by a diagnosis of right ulnar neuropathy 
and cubital tunnel syndrome with ulnar palsy.  The examiner 
opined that the condition was due to ulnar nerve entrapment 
at the elbow joint and was unrelated to previous hand injury.  
The results of an electromyogram were attached.  On VA 
neurological examination in November 2004, the examiner 
stated that electrodiagnostic studies performed in March 1976 
had been reviewed showing evidence of right ulnar neuropathy.  
It was reported that on the current occasion, focused 
examination of the peripheral innervation of the right hand 
revealed moderate to severe atrophy of all ulnar innervated 
muscles of the right hand with a 'claw hand' deformity 
characteristic of an ulnar neuropathy.  There was moderate to 
severe weakness of all ulnar innerated muscles of the right 
hand and decreased sensory appreciation of all primary 
sensory modalities in a distribution conforming to the ulnar 
nerve on the right.  It was reported that the rest of the 
examination was unremarkable.

Following examination, the examiner opined that 
electrophysiological evidence suggested that the lesion of 
the right ulnar nerve was at the level of the right elbow, 
and that there were no discernible neurological residuals of 
the laceration involving the dorsum of the right hand.  The 
examiner stated that electrophysiological studies did not 
support involvement of the right hand laceration in the 
etiology of right ulnar neuropathy.  

On VA examination in January 2006, the right was noted to be 
the dominant hand.  It was related that the veteran had 'claw 
hand' causing the major disability and that this seemed like 
two separate issues.  It was reported that there was some 
overall decreased strength and dexterity.  The veteran stated 
that the hand became stiff in cold weather, and that it had 
limited motion, some deformity, weakness and numbness 
involving all digits.  Examination disclosed no ankylosis.  
There was less than a one-inch gap between the thumb pad and 
the tips of the fingers on attempted opposition of the thumb.  
The appellant had mild to severe impairment in various 
modalities of grasping, pushing, pulling, twisting, probing, 
writing, touching, and expression.  The motor examination 
disclosed some compromise of the radial, ulnar and medial 
nerves resulting in evidence of wrist and hand grip weakness, 
and some impaired hand intrinsics.  There was some decreased 
sensation of the palm and fingertips.  Some muscle atrophy 
was observed in the palm and dorsum of the hand.  A diagnosis 
of right ulnar neuropathy was rendered.  The examiner opined 
that the disability had from moderate to severe impact on the 
activities of daily living.  

On VA skin examination of the right hand in June 2006, it was 
reported that the veteran had no complaints involving the 
scar of the right hand.  No pain, skin breakdown or 
ulceration was observed.  No tenderness was elicited.  The 
scar did not adhere to underlying tissue, nor was there 
evidence of soft tissue damage.  There was no limitation of 
motion or loss of function of the body part affected.  



Legal analysis

Initially, the Board points out that record reflects that the 
primary disability affecting the veteran's right hand is 
right ulnar neuropathy resulting in a 'claw hand" that has 
led to diminished strength, weakness, and sensory loss 
affecting the activities of daily living to a considerable 
extent. The record contains the results of VA outpatient 
electrodiagnostic studies performed in March 1976, several 
years after discharge from active duty, demonstrating 
clinical findings consistent with right ulnar neuropathy.  
This diagnosis has been continued.  On VA examination in 
November 2004, the examiner stated that there were no 
discernible neurological residuals of the laceration 
involving the dorsum of the right hand, and that 
electrophysiological studies did not support involvement of 
the right hand laceration in the etiology of right ulnar 
neuropathy.  Therefore, right ulnar neuropathy is not 
service-connected, and has clearly and unambiguously been 
determined by VA examiners to be unrelated to the service-
connected right hand injury.

The Board finds that the symptoms associated with the 
service-connected laceration of the dorsum of the right hand 
include residual scarring.  In this case, however, the scar 
has been noted to be well-healed with no evidence of 
tenderness or ulceration.  The Board has considered whether 
the veteran is entitled to a separate evaluation for the 
right hand scar, but it has been depicted as asymptomatic, 
and is not of a size the would warrant a separate compensable 
evaluation. See Esteban v. Brown, 6 Vet App 259 (1994), 38 
C.F.R. § 4.118 (2006). 

The Board notes that the VA examiner in January 2006 reported 
that there was no limitation of motion or loss of function of 
the body part affected by the right hand scar.  However, when 
examined by VA in August 2001, the right thumb could not 
touch the palm by 1.5 centimeters.  The veteran was unable to 
hold the thumb tip to the right fingers against resistance.  
Thus, although scant, there is some clinical evidence that 
indicates that the appellant may have some limitation motion 
of the fingers that might have been occasioned by the right 
hand injury.  There is no clinical evidence of ankylosis.

Under Diagnostic Code 5228, a 20 percent rating is in order 
for the major hand when there is limitation of motion of the 
thumb with a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  The evidence thus 
indicates that the degree the veteran is capable of 
attempting to touch the palm with the thumb is far less than 
the criteria for a 20 percent rating.  Limitation of motion 
of other individual finger joints has been no more than 
slight, if any.  He is thus in receipt of the maximum 
schedular rating for limitation of motion of an individual 
digit in the absence of ankylosis.  The Board finds no other 
basis on which a higher disability rating might be warranted, 
to include consideration of any painful motion, which has not 
been documented in this case See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The Board thus concludes that the 20 
percent disability rating currently in effect adequately 
contemplates, and indeed, far exceeds, the extent of the 
disability associated with residuals of laceration of the 
dorsum of the right hand.  Therefore, a higher rating is not 
warranted.  

The preponderance of the evidence is against the claim and a 
higher rating is denied.  


ORDER

An initial evaluation in excess of 20 percent for residuals 
of laceration of the dorsum of the right hand is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


